DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 2 are pending and currently under consideration for patentability.    
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/28/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 40, and 44, of copending Application No. 16/415,051.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 2, and 40 of U.S. Application No. 16/415,051 to Maher. Claim 1 of Maher ‘051 recites a single layer of fabric having a wound contact surface and a wound fluid reservoir surface (line 2-13), and wherein said wound care device transports wound fluid uni-directionally from said wound contact surface to said wound fluid reservoir surface upon exposure to a wound (lines 10-11). Claim 2 recites a layer a perforated trilaminate silicone adhesive layer (lines 1-2). Claim 40 recites a fluid retentive layer (line 11). No claims explicitly disclose “placing said wound contact surface of said wound care device in contact with said wound site” however claim 1 recites a wound contact surface, so it would be obvious to place the wound contact surface in contact with the wound site. 
Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Application No. 16/415,051 to Maher.  Claim 6 of Maher ‘051 recites wherein at least said wound contact surface is further coated with a composition comprising at least one silver ion-containing compound (lines 1 and 2).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (WO 2019027809 A1) in view of Munro (USPGPUB 2019/0000677 A1).
Regarding Claim 1, Lin teaches a method for managing moisture at a wound site comprising the steps of: 
(a) providing a wound care device (dressing, 50) (figures 2 and 3) comprising: 
(i) a perforated silicone adhesive layer (paragraph 0051: distal layer of silicon with fenestrations)(paragraph 0073);
(ii) a single layer of fabric (paragraph 0105)  having a wound contact surface (surface including distal layer, 60 that faces wound) and a wound fluid reservoir surface (surface including proximal layer, 70 facing away from wound); and 
(iii) a fluid retentive layer (70); and
 wherein said wound care device (50) transports wound fluid uni-directionally from said wound contact surface to said wound fluid reservoir surface upon exposure to a wound (paragraph 0047: fluid travels into hydrophobic layer, hydrophilic layer helps fluid from going backwards); 
(b) placing said wound contact surface of said wound care device in contact with said wound site (paragraph 0063); and
 (c) allowing said wound care device to transport wound fluid uni-directionally from said wound contact surface to said wound fluid reservoir surface (paragraph 0047: fluid travels into hydrophobic layer, hydrophilic layer helps fluid from going backwards).
Lin fails to teach a device in which the layer of adhesives is a trilaminate. Munro teaches compositions for applications to wounds (abstract; Figs. 1A-J), wherein said layer of aperture (apertures, 102) (figure 1A-J) silicone adhesive is a trilaminate (paragraph 0142). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include a layer of aperture silicon adhesive trilaminate similar to that disclosed by Munro in order eliminate water absorption into the skin as suggested by Munro in paragraph [0311]. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (WO 2019027809 A1) in view of Munro (USPGPUB 2019/0000677 A1) as applied to claim 1 above, and further view of Canada (USPGPUB 2005/0037680 A1).
Regarding Claim 2 Lin and Munro teach the device of claim 1.  Lin and Munro fail to teach that the wound contact surface is further coated with a composition comprising at least one silver ion-containing compound. Canada teaches a wound care devices having a topically applied silver-based antimicrobial finish (abstract), wherein said wound contact surface is further coated with a composition comprising at least one silver ion-containing compound (paragraph 0011). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin in view of Munro to include a silver ion-containing compound similar to that disclosed by Canada in order to control microbial growth (As motivated by Canada, Paragraph 002). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 7396975 B2, US 20060079640 A1, and US 20050226914 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATE ELIZABETH STRACHAN/               Examiner, Art Unit 3781                                                                                                                                                                                         
/ANDREW J MENSH/             Primary Examiner, Art Unit 3781